Cullen, J.
I think that the plaintiffs can maintain this action if the defendants’ acts are without authority of law.
The contention that plaintiffs’ power to guard against the introduction of contagious and infectious diseases is limited to the isolation and control of infected persons or things after they come within the town, but is insufficient to prevent the bringing of such persons or things within the town, proceeds on a very technical, and to me, unsound, interpretation of the statute. The order made by the plaintiffs was, therefore, as to its general character, within the scope of their authority, and its validity must be tested by the powers conferred by statute on the defendant, the health officer of the port of ISTew York.
That the general scheme of the quarantine law for the port of ISTew York not only contemplates that the hospital structures, buildings and wharves for quarantine purposes shall be located only in the lower bay of blew York, and not on the adjoining lands of Staten Island, Long Island or Coney Island, but forbids the acquisition of land as a site for such purposes in any other place, is not only clearly apparent from the statute itself, but was expressly decided by this court in Seguine v. Schulz, 31 How. Pr. 398, Mr. Justice Barnard, presiding.
That decision would be controlling on me if I had any doubt as to the proper construction of the law, but in that decision I entirely concur. That the detention of persons who may have been subject to infection from contagious disease is a part of the quarantine system, to the same extent as the isolation and care of those actually ill with such disease, *37was also decided in the case cited. The only proper authority for the detention of such persons is that it is a part of the quarantine. I am entirely clear that there is no power in the quarantine officers to locate any part of the permanent quarantine establishment within Suffolk county, but this view does not control the disposition of the present case.
By the existing law (Chap. 486, Laws of 1892) the general administration of the quarantine establishment of the port of Uew York is vested in the health officer. By section 13, article 11, of the statute cited, it is provided that “ he shall, in the presence of immediate danger, take the responsibility of applying such additional measures as may be deemed indispensable for the protection of the public health.” I agree with the contention of the plaintiffs’ counsel that such a power granted in general terms must be exercised, first, within the territorial limits of the jurisdiction of such officers, and, second, that the emergency must actually exist, of which the officer is not to be the sole judge, and that the act done or power sought to be exercised must be fairly and reasonably appropriate for the emergency that has arisen.
But the power existing by common law in even private individuals in the case of impending calamity from a pestilence or fire is great. In Russell v. Mayor, 2 Den. 474, it is said: “ The best elementary writers lay down the principle, and adjudications upon adjudications have for centuries sustained, sanctioned and upheld it, that in a case of actual necessity to prevent the spreading of a fire, the ravages of a pestilence or any other great public calamity, the private property of any individual may be lawfully destroyed for the relief, protection or safety of the many, without subjecting the actors to personal responsibility for the damages which the owner has sustained.” In fact, there is no liability even in the public to indemnify the owner of property for such destruction, except as created by statute. Mayor v. Lord, 17 Wend. 285. Legislation has now largely, if not wholly, removed this right from private individuals and intrusted it to public officers, and also provided for compensa*38tion from the public treasury, so that one may not suffer without indemnity for the relief of the many. I refer to the extent of the natural right of the community to show' that the power, when intrusted to a public officer, should not be construed as limited by too narrow bounds.
It seems to me that an emergency had fairly occurred within the meaning of the statute. So many vessels had arrived from ports infected with cholera that the hospital accommodations of the quarantine establishment had become inadequate to receive people sick from the disease and those who had been exposed to danger. This is conceded by the agreed statement of facts. Persons who had been subjected to the influence of contagion had, therefore, to be either detained on the infected ships, or other ships be obtained as a place for their detention, or it was necessary to land and isolate them at some other point than that provided by the statute for permanent quarantine purposes. Certainly not only a regard for the lives and health of such passengers themselves, but regard for public health required that such persons should not unnecessarily be longer subjected to the danger of contagion.
The question between vessels and a landing place was a fair subject for the exercise of discretion by the health officer, and the statement of facts does not show that the officer had any vessels available for the purpose of floating hospitals or places of detention other than one steamboat. It seems to me that, in the contingency that had actually arisen, the health officer was justified in securing some appropriate site for the temporary landing and isolation of these passengers, and I cannot say that the site selected was inappropriate. Several sites were presented. Each had advantages and each was subject to disadvantages, and it was for the health officer to determine which was preferable. If the hospitals of the quarantines should take fire, surely the health officer might land their occupants. Here the emergency was not so great or immediate as the one suggested, but still I think it was real and substantial.
*39All this proceeds on the theory that the health officer acted within his territorial jurisdiction, for an emergency as to a matter of public health occurring in one town or county would not, without legislative authority, authorize the local authorities to enter within the limits of another town or county. Otherwise, I fear many localities would be disposed to impose their hospitals or pest houses upon their neighbors. In the case of People v. Platt, 117 N. Y. 159, the defendant was ousted from the office of commissioner of quarantine, on-the ground of his residence in the county of Tioga. The decision did not, however, proceed on the ground that the office was a local one, but because the office was statutory, and it was within the power of the legislature to prescribe the conditions of eligibility to its enjoyment, the statute providing that such officers should be residents of the metropolitan police district.
In Ferguson v. Ross, 126 N. Y. 459, it was decided that an act to prevent the deposit of carrion, dredged materials, etc., in ¡New York bay and the North and East rivers, was not local, but general. In the opinion there delivered by Judge Andrews, it is said: “ But are laws regulating quarantine in the port of New York, or the landing of emigrants therein, local, in the same sense as laws relating to City Courts, or to a particular highway or street \ The eighth section of the act of 1886 was manifestly enacted for the protection of the harbor of New York, in the interest of commerce and navigation. The citizens of New York city may possibly have a greater stake' in the matter than citizens in other localities, but the destruction or serious impairment of the harbor of New York would directly affect the prosperity of the state. It would impair its revenues, imperil its system of river, canal and railroad transportation, and, it is not too much to say, that every industrial interest, agricultural or mechanical, would feel its blighting influence. A law having for its object the protection of the navigation in the harbor of New York, is, we think, general, and not local. The act is limited territorially, but the subject is both public and general.”
I think that, under the principle thus declared, the health *40officer must be considered a state officer. This was the view entertained by the General Term of this court when it vacated the preliminary injunction granted in this action. Hence, if under the stress of exigency, the health officer could, in the disposition of persons suffering from disease, or subject to contagion, go all beyond the express area provided for that purpose by the statute, he could go to Suffolk county as well as to any other portion of the state.
This view does not authorize the quarantine authorities to hold Fire Island as an annex to or for the overflow of the quarantine establishment of the port of Hew York. This would plainly be illegal under the existing statute. If the probability of the recurrence of the condition existing last fall can be foreseen, it is the duty of such authorities, under the existing law, to increase the local quarantine establishment so that it will meet the demands that may be imposed on it. But this litigation presents only the question of the right to land passengers at the particular time it was done in September last. For the reasons given, I think this act was in the power of the health officer, and the complaint should be dismissed.
Complaint dismissed.